PER CURIAM.
Daniel J. Blackman seeks prohibition relief asking this court to quash the trial court’s denial of his motion to expunge the record and/or to terminate probation and/or to mitigate or modify sentence. This court has appellate jurisdiction to review only the denial of Blackman’s motion to expunge the record.1 See State v. S.C., *1088762 So.2d 1008 (Fla. 3d DCA 2000); Capuana v. State, 347 So.2d 629 (Fla. 4th DCA 1977).
We redesignate the petition as a request for appellate review and treat the petition as Blackman’s initial brief. Having reviewed Blackuian’s motion and the transcripts provided, we summarily affirm the trial court’s decision. See Fla. RApp. P. 9.315(a).
WARNER, C.J., GUNTHER and STEVENSON, JJ., concur.

. See Burgos v. State, 765 So.2d 967 (Fla. 4th DCA 2000)(dismissing appeal of order that denied motion to terminate probation); Oser v. State, 699 So.2d 844 (Fla. 4th DCA *10881997)(holding that order denying a motion to correct, reduce or modify sentence is not ap-pealable).